Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 1 of 13 PageID #: 1049




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                             CIVIL ACTION NO. 5:17-CV-10-TBR

MICHAEL COOPER,                                                                         PLAINTIFF

V.

CHRIS VINSON, et al.,                                                                 DEFENDANTS

                                   MEMORANDUM OPINION

        This matter is before the Court on Plaintiff’s Motion for Partial Summary Judgment on his

Eighth Amendment claim against Nathaniel Deboe, [DN 108]. Defendant Deboe, who is

proceeding pro se, did not respond to Plaintiff’s Motion and the time for filing a response has

expired. Deboe has appeared pro se throughout this litigation and remains so to date. This matter

is now ripe for adjudication. For the reasons stated herein, Plaintiff’s Motion for Partial Summary

Judgment, [DN 108], is GRANTED.

                                          BACKGROUND

        Plaintiff is an inmate currently incarcerated at Kentucky State Penitentiary. From January

2017 to February 2018, Plaintiff filed a Complaint [DN 1] and multiple Amended Complaints [DN

6, 27, 49]. In his initial Complaint, Plaintiff initiated a pro se 42 U.S.C. § 1983 prisoner civil rights

action. [DN 1]. Now, Plaintiff’s Eighth Amendment claim against Defendant Nathaniel Deboe is

the only unresolved claim remaining in this case. All other claims have been dismissed. Previously,

the Court denied Plaintiff’s motion for partial summary judgment on this Eighth Amendment

excessive force claim as moot. [DN 109]. Subsequently, Plaintiff filed a Motion to Reconsider the

denial of his motion, [DN 111]. The Court granted Plaintiff’s request and clarified that

reconsideration shall be limited to Plaintiff’s Eighth Amendment claim against Nathaniel Deboe

because all other claims were properly disposed of via summary judgment. As such, the Court will


                                              Page 1 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 2 of 13 PageID #: 1050




reconsider Plaintiff’s Motion for Partial Summary Judgment on his Eighth Amendment claim, [DN

108], below.

       Plaintiff Michael Cooper comes before the Court under 42 U.S.C. § 1983. Cooper, a

prisoner at Kentucky State Penitentiary (“KSP”), claims that former KSP correctional officer

Nathaniel Deboe violated his Eighth Amendment right to be free from cruel and unusual

punishment during an altercation on July 13, 2017 when Deboe physically assaulted Cooper by

punching him in the ribcage while Cooper was wearing restraints. [DN 108 at 3; DN 90 at 2; DN

27-1 at 8]. In his Answer, Defendant Deboe admits to the assault and states that he was convicted

of Assault in the Fourth Degree as a result. [DN 90].

       According to the complaint, on July 13, 2017, Defendant Nathaniel Deboe was instructed

to escort Plaintiff back to his cell from the recreation yard. Plaintiff was told that he was being

taken back to his cell early “for threatening staff with frivolous lawsuits and causing a

disturbance.” [DN 27-1 at 7]. Plaintiff alleges that his wrist and ankle restraints were extremely

tight, that Deboe gripped his restraints and raised his arms “high above his head forcing him to

bend over to walk” hurting his shoulders and causing lacerations on his wrists. Plaintiff states that

he “verbally yelled out, ‘I’m not resisting’” multiple times. [Id. at 8; DN 108 at 2]. When Plaintiff

made it to his cell, he was “forcefully slammed into the brick wall face first” until his cell door

was opened. [DN 27-1 at 7-8]. Once the door opened, Deboe “forced” Plaintiff inside using the

wrist restraints and “slammed Plaintiff into the corner of the cell.” [Id. at 9]. Both men fell to the

ground, causing Plaintiff to hit his head on the toilet in his cell. [Id; DN 108 at 3]. Deboe then

pulled Plaintiff to his feet and pinned Plaintiff against the wall so the other officers could remove

his property from his cell. [DN 27-1 at 9]. While Plaintiff was still restrained and pinned against

the wall, Deboe proceeded to punch Plaintiff in his left ribcage with a closed fist. [Id; DN 108 at



                                            Page 2 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 3 of 13 PageID #: 1051




3; DN 90 at 2 (Deboe’s Answer to Plaintiff’s Complaint)]. Attached to Plaintiff’s complaint is an

affidavit from a fellow inmate, Kareem Edwards, who witnessed this altercation between Plaintiff

and Deboe on July 13, 2017. In his affidavit, Edwards attests to the following facts under penalty

of perjury pursuant to 28 U.S.C § 1746:

       I heard Michael Cooper telling [officer] Nathaniel Deboe, Lt. Jessee Coombs, and
       Sgt. Brendan Inglish he was not resisting. Michael Cooper stated this several times
       over a span of time as I stood inside my cell #15 13L and witnessed Nathaniel
       Deboe twisting and bending Michael Cooper’s arm forcibly trying to break it
       without justification. Once removed from the 13L wall, I kept hearing Michael
       Cooper say ‘I am not resisting’ repeatedly, as I heard something or someone being
       slammed and crammed into the floor and walls. I continued to hear Michael Cooper
       calmly say ‘I am not resisting’ several times, with interjections of [Cooper] asking
       the three individuals, ‘why are you all doing this to me?’ Then I heard Michael
       Cooper yell ‘why did you punch me in my side?’. . .
[DN 27-2 at 7].
       The day of the incident, the Kentucky State Police were notified of the altercation and

initiated an investigation. Additionally, on July 15, Plaintiff filed a formal grievance with the

Department of Corrections outlining his allegations of criminal conduct against Nathaniel Deboe

for the assault on July 13, 2017. [DN 99-8]. Plaintiff has exhausted his administrative remedies

regarding his Eighth Amendment claim against Nathaniel Deboe. The Warden issued a

memorandum on August 2, 2017, stating that in addition to the Kentucky State Police

investigation, the incident was also being investigated by the Office of Internal Affairs and findings

were presented to the Lyon County Attorney and the Lyon County Commonwealth Attorney. [Id.]

[DN 27-2 at 3].

       As a result of this incident, Nathaniel Deboe resigned from his position as a KSP

correctional officer, pled guilty, and was convicted of Assault in the Fourth Degree. [DN 99-1 at

3; DN 90 at 2]. At the time Deboe filed his Answer to Plaintiff’s complaint in 2018, he was serving

his second year of probation. [Id.] In his Answer, Deboe admits to restraining Plaintiff, pinning


                                            Page 3 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 4 of 13 PageID #: 1052




him against his cell wall, and “in a moment of anger, I did in fact punch Inmate Cooper in the ribs

one time with a closed fist.” [DN 90 at 2]. The occurrence of the assault is not in dispute. Now,

Plaintiff seeks to recover monetary and punitive damages against Deboe for utilizing excessive

force in violation of his Eighth Amendment rights.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the record, viewed in the light most favorable to

the nonmoving party, reveals “that there is no genuine dispute of material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact

exists where “there is sufficient evidence favoring the nonmoving party for a jury to return a verdict

for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The Court “may not

make credibility determinations nor weigh the evidence when determining whether an issue of fact

remains for trial.” Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014) (citing Logan v.

Denny’s, Inc., 259 F.3d 558, 566 (6th Cir. 2001); Althers v. Schebil, 188 F.3d 365, 369 (6th Cir.

1999)). “The ultimate question is ‘whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a matter of

law.’” Back v. Nestle USA, Inc., 694 F.3d 571, 575 (6th Cir. 2012) (quoting Anderson, 477 U.S. at

251–52).

       As the moving party, Plaintiff must shoulder the initial burden of showing the absence of

a genuine dispute of material fact as to at least one essential element of the nonmovant’s claim or

defense. Fed. R. Civ. P. 56(c); see also Laster, 746 F.3d at 726 (citing Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986)). If the moving party meets his burden, then the nonmoving party must

take affirmative steps to avoid the entry of a summary judgment. Fed. R. Civ. P. 56(e). The

nonmoving party “must—by deposition, answers to interrogatories, affidavits, and admissions on



                                            Page 4 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 5 of 13 PageID #: 1053




file—show specific facts that reveal a genuine issue for trial.” Laster, 746 F.3d at 726 (citing

Celotex Corp., 477 U.S. at 324).

        “When a motion for summary judgment is properly made and supported and the

nonmoving party fails to respond with a showing sufficient to establish an essential element of its

case, summary judgment is appropriate.” Stansberry v. Air Wisconsin Airlines Corp., 651 F.3d

482, 486 (6th Cir. 2011) (citing Celotex Corp., at 322–23). However, a district court may not use

a party's failure to respond “as a reason for granting summary judgment without first examining

all the materials properly before it.” FTC v. E.M.A Nationwide, Inc., 767 F.3d 611, 630 (6th Cir.

2014) (quoting Smith v. Hudson, 600 F.2d 60, 65 (6th Cir. 1979)).

       Here, Plaintiff’s Motion is uncontested because Defendant Deboe failed to respond to

Plaintiff’s Motion and the time to do so has expired. Thus, summary judgment is appropriate due

to Deboe’s failure to respond and set forth specific facts showing that there is a genuine issue for

trial. However, the Court's inquiry must not stop there. The Sixth Circuit has held that prior to

dismissing an action, the Court must still “consider the merits of the underlying motion.” Stough

v. Mayville Cnty. Schs., 138 F.3d 612, 614 (6th Cir. 1998) (citing Carver v. Bunch, 946 F.2d 451,

452 (6th Cir. 1991)). “The court is required, at minimum, to examine the movant's motion for

summary judgment to ensure that he has discharged [his initial] burden.” Id. at 614 (citing Carver

at 455). Accordingly, the Court will consider the merits of Plaintiff’s Motion, despite Defendant's

failure to respond. See DIRECTV, LLC v. Fields, No. CV 15-93-DLB-HAI, 2017 WL 4369489, at

*4 (E.D. Ky. Oct. 2, 2017).

       The Court acknowledges that pro se pleadings are to be held to a less stringent standard

than formal pleadings drafted by attorneys. See Haines v. Kerner, 404 U.S. 519 (1972). The duty

to be less stringent with pro se complainants, however, “does not require [the Court] to conjure up



                                            Page 5 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 6 of 13 PageID #: 1054




unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted), not to

create a claim for a pro se plaintiff, Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). “The fact that a plaintiff is pro se does not lessen his obligations under Rule 56.

The liberal treatment of pro se pleadings does not require the lenient treatment of substantive law,

and the liberal standards that apply at the pleading stage do not apply after a case has progressed

to the summary judgment stage.” Boldry v. Gibson, 2019 U.S. Dist. LEXIS 54368 at *8, 2019 WL

1410912 (W.D. Ky. March 28, 2019) (quoting Johnson v. Stewart, 2010 U.S. App. LEXIS 27051

at *7, 2010 WL 8737105 (6th Cir. May 5, 2010)).

       Notwithstanding his failure to respond, this Court believes that the facts in the complaint

do not present a genuine issue of material fact and Plaintiff is entitled to judgment as a matter of

law on his Eighth Amendment claim against Defendant Deboe. With these considerations in mind,

the Court turns to the merits of Plaintiff’s Motion for Partial Summary Judgment.

                                      DISCUSSION

       Plaintiff asserts a § 1983 claim against Defendant Deboe in his individual capacity for

violations of Plaintiff’s Eighth Amendment right to be free from cruel and unusual punishment by

using excessive force to cause harm. In his Answer, Deboe admitted that he pulled Plaintiff from

the floor, pinned him face first against the wall while he was restrained with handcuffs, and then

“in a moment of anger” and “frustration,” Deboe punched Plaintiff in the left ribcage with a closed

fist. [DN 90]. Deboe also admits in his answer that he was convicted of Assault 4th Degree and

that he lost his job at Kentucky State Penitentiary as result of the July 13, 2017 incident. [Id; DN

99-1 at 4]. Plaintiff claims he is entitled to summary judgment because Defendant admitted to

assaulting him and this uncontested evidence establishes a clear violation of his Eighth

Amendment right to be free from cruel and unusual punishment. [DN 108; DN 111].



                                            Page 6 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 7 of 13 PageID #: 1055




       Section 1983 does not confer substantive rights but merely provides a means to vindicate

rights conferred by the Constitution or laws on the United States. Aldini v. Johnson, 609 F.3d 858,

864 (6th Cir. 2010). To establish a right to relief under § 1983, Plaintiff must show that Defendant

Deboe acted under state law to deny him the rights he is owed under the Eighth Amendment. Street

v. Corr.Corp. of Am., 102 F.3d 810, 814 (6th Cir.1996); O'Brien v. City of Grand Rapids, 23 F.3d

990 (6th Cir.1994). The Eighth Amendment’s ban on cruel and unusual punishment applies to

excessive force claims brought by convicted criminals serving their sentences. Street v. Corr.Corp.

of Am., 102 F.3d 810, 814 (6th Cir.1996); O'Brien v. City of Grand Rapids, 23 F.3d 990 (6th

Cir.1994). In order to hold a prison official liable for an Eighth Amendment violation, prisoners

alleging excessive force must satisfy a two-prong standard. First, prisoners must show that the

guard’s actions were objectively harmful enough to create a constitutional claim. Second, the

prison official’s act must have been committed with the requisite state of mind. Hudson v.

McMillian, 503 U.S. 1, 7 (1992).

       The first, “objective,” component to the standard requires that the pain inflicted be

“sufficiently serious.” Wilson v. Seiter, 501 U.S. 294, 298, (1991). “This is a ‘contextual’ inquiry

that is ‘responsive to contemporary standards of decency.’ The seriousness of the injuries are not

dispositive; as the Supreme Court has held, ‘[w]hen prison officials maliciously and sadistically

use force to cause harm, contemporary standards of decency always are violated . . . whether or

not significant injury is evident.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting

Hudson, 503 U.S. at 8–9) (internal citation omitted). The second, “subjective,” component is an

analysis into the motivation of the action taken against the prisoner and if it was an “unnecessary

and wanton infliction of pain.” Moore v. Holbrook, 2 F.3d 697, 700 (6th Cir. 1993) (quoting

Ingraham v. Wright, 430 U.S. 651, 670 (1977)). “[T]he question whether the measure taken



                                            Page 7 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 8 of 13 PageID #: 1056




inflicted unnecessary and wanton pain and suffering ultimately turns on ‘whether the force was

applied in a good faith effort to maintain or restore discipline or maliciously and sadistically for

the very purpose of causing harm.’” Whitley v. Albers, 475 U.S. 312, 320–21 (1986); see Adkins

v. Peede, 2018 WL 3762975 (W.D. Ky. Aug. 8, 2018).

       Courts must be careful to consider the nature of the prison setting and not unreasonably

second guess prison officials' actions taken in the heat of the moment. Whitley, 475 U.S. at 333-

34. However, case law makes it clear that striking a subdued inmate or slamming him into concrete

while he remains defenseless with his hands cuffed behind his back is both a violation of the Eighth

Amendment, and “repugnant to the conscience of mankind.” Vaughn v. Hawkins, 2018 WL

5796138 (W.D. Ky. Nov. 5, 2018); Smith v. Mensinger, 293 F.3d 641, 649-50 (3d Cir. 2002)

(citing Hudson, 503 U.S. at 10); see also Cordell v. McKinney, 759 F.3d 573, 585-86 (6th Cir.

2014); Burgess v. Fischer, 735 F.3d 462, 474-75 (6th Cir. 2013); Schreiber v. Moe, 596 F.3d 323,

332 (6th Cir. 2010); McDowell v. Rogers, 863 F.2d 1302, 1307 (6th Cir. 1988).

1. Objective Component

       Based on the evidence of record and Defendant Deboe’s own admission, the Court finds

that “the pain inflicted by” correctional officer Deboe was “sufficiently serious” to offend

“contemporary standards of decency.” Cordell, 759 F.3d at 585 (quoting Williams, 631 F.3d at

383) (internal quotation marks omitted). The record, read in Deboe’s favor, reveals that Deboe had

Plaintiff handcuffed, in a submission hold against a wall inside the prison, with two additional

correctional officers and no other inmates present. Then, while still holding Plaintiff in a

submission hold against the wall, Deboe proceeded to punch Plaintiff in the ribcage. The Sixth

Circuit has held that “striking a neutralized suspect who is secured by handcuffs is objectively

unreasonable.” See Cordell, 759 F.3d at 586 (quoting Schreiber, 596 F.3d at 332). Slamming a



                                            Page 8 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 9 of 13 PageID #: 1057




handcuffed and controlled prisoner face first into a wall and punching him in the ribcage does not

comport with human decency. See id.

        The Court notes that Plaintiff alleges that Deboe’s use of force caused Plaintiff to suffer a

head injury, a dislocated left shoulder, various cuts and bruises, and lower back pain. [DN 27-1;

DN 99-8 (Inmate Grievance Form)]. In his grievance, Plaintiff stated that despite complaining of

pain, the nurse told him nothing was wrong. [DN 99-8]. Plaintiff has not presented further proof

of his injuries beyond his characterization in his complaint and attached grievance. Defendant

Deboe did not address Plaintiff’s claims regarding his injuries in his answer. [DN 90]. However,

regardless of the extent of Plaintiff’s injuries, the seriousness of the injuries are not dispositive; as

the Supreme Court has held, “[w]hen prison officials maliciously and sadistically use force to

cause harm, contemporary standards of decency always are violated . . . whether or not significant

injury is evident.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011). There is no genuine

dispute of material fact then, that Deboe assaulted Plaintiff and this act of striking a neutralized

inmate was objectively unreasonable. Thus, Plaintiff has satisfied the first component of the

standard for establishing an Eighth Amendment claim.

2. Subjective Component

        Based on the evidence of record and Defendant Deboe’s own admission, the Court finds

that there is no genuine dispute of material fact regarding whether correctional officer Deboe had

a culpable state of mind when he assaulted Plaintiff. In making this determination, the Court

considers “such factors as the need for the application of force, the relationship between the need

and the amount of force that was used, [and] the extent of injury inflicted,” as well as “the extent

of the threat to the safety of staff and inmates, as reasonably perceived by the responsible officials

on the basis of the facts known to them, and any efforts made to temper the severity of a forceful



                                              Page 9 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 10 of 13 PageID #: 1058




 response.” Whitley v. Albers, 475 U.S. 312, 321 (1986) (internal quotation marks omitted;

 alteration in original).

         To start, the Court must determine if the facts present a sufficient disagreement as to

 whether Defendant Deboe had a plausible justification for applying any force to Plaintiff and

 whether Deboe had a reasonable basis for using the amount of force that he did. See Griffin v.

 Hardrick, 604 F.3d 949, 954 (6th Cir.2010). After reviewing the record in the light most favorable

 to Defendant Deboe, the Court finds that he did not. It is difficult to reconcile the amount of force

 Deboe used with any fathomable threat that Plaintiff presented to Deboe or the other two

 correctional officers. Plaintiff’s arms were cuffed behind his back, Deboe had Plaintiff in a

 submission hold, and two other officers were present alongside Deboe. In his Answer, Deboe

 explained that he thought Plaintiff tried to kick another officer, so “in a moment of anger I did in

 fact punch Inmate Cooper in the ribs one time with a closed fist.” (emphasis added) [DN 90].

 However, it is hard to understand—even being deferential to Deboe’s split-second judgment—

 how a prisoner in such an incapacitated position would present a sufficient threat to justify the use

 of force that Deboe employed. Cordell, 759 F.3d at 583; see United States v. Graham, 275 F.3d

 490, 511 n. 11 (6th Cir.2001) (noting that a defendant “had already been placed in handcuffs”

 when the agents started their search and “could no longer legitimately be considered a threat to

 them”).

         Moreover, attached to Plaintiff’s complaint is an affidavit from a fellow inmate, Kareem

 Edwards, who witnessed the incident between Plaintiff and Deboe on July 13, 2017. In his

 affidavit, Edwards attests, under penalty of perjury pursuant to 28 U.S.C. § 1746, that Plaintiff told

 Officer Nathaniel Deboe, Lt. Jessee Coombs, and Sgt. Brendan Inglish he was not resisting. [DN

 27-2 at 7]. Edwards further attests that “I continued to hear Michael Cooper calmly say, ‘I am not



                                             Page 10 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 11 of 13 PageID #: 1059




 resisting’ several times, with interjections of [Cooper] asking the three individuals, ‘why are you

 all doing this to me?’ Then I heard Michael Cooper yell ‘why did you punch me in my side?’. . .”

 [Id.] In his Answer, Deboe admits to having a culpable state of mind when he assaulted Plaintiff.

 Stating that he was “infuriated, frustrated, and did not have the calm disposition to handle the

 situation.” [DN 90]. He “simply blacked out in a moment of anger . . . to hurt what had already

 hurt me”—in reference to his overall frustration over alleged incidents “of verbal assault day after

 day and attempts to hurt me” by other inmates and Plaintiff. [Id. at 2–3]. The Court finds there is

 no genuine dispute of material fact and Deboe’s use of force was not employed in a good-faith

 effort to restore control of Plaintiff or maintain discipline, but rather it was an unnecessary and

 intentional assault meant to “hurt” Plaintiff. Thus, Plaintiff has satisfied the second component of

 the standard for establishing an Eighth Amendment claim. Because Plaintiff satisfies both parts of

 the standard, he is entitled to summary judgment on his Eighth Amendment claim.

        As the party moving for summary judgment, Plaintiff has satisfied his burden of showing

 the absence of a genuine dispute of material fact as to whether Deboe violated Plaintiff’s Eighth

 Amendment right to be free from cruel and unusual punishment when he assaulted Plaintiff on

 July 13, 2017. Fed. R. Civ. P. 56(c). The burden now shifts to Defendant Deboe to demonstrate

 “by deposition, answers to interrogatories, affidavits, and admissions on file—showing specific

 facts that reveal a genuine issue for trial.” Celotex Corp., 477 U.S. at 324. Yet, Deboe has failed

 to set forth any “specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S.

 at 250. Instead, Deboe merely put forth his version of events prior to the assault and admitted to

 assaulting Plaintiff in his Answer to Plaintiff’s Complaint. [DN 90]. Through his failure to respond

 to Plaintiff’s Motion for Partial Summary Judgment, Deboe has failed to meet his reciprocal




                                            Page 11 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 12 of 13 PageID #: 1060




 burden of summary judgment of showing a genuine issue of material fact or a dispute as to the law

 cited by Plaintiff. Thus, Plaintiff is entitled to summary judgment on his Eighth Amendment claim.

                                             DAMAGES

        Plaintiff has made a claim for compensatory and punitive damages against Deboe for

 utilizing excessive force in violation of his Eighth Amendment rights. “When a § 1983 Plaintiff

 seeks damages for violations of constitutional rights, the level of damages is ordinarily determined

 according to principles derived from the common law or torts.” Memphis Comm. School Dist. v.

 Stachura, 477 U.S. 299, 306 (1986). Once a Defendant has been found liable, Plaintiff is entitled

 to the compensatory damages that he has proved. Smith v. Wade, 461 U.S. 30, 52 (1983).

 Compensatory damages may be awarded only for injuries that Plaintiff proves were proximately

 caused by Defendant’s wrongful conduct. See 5th Cir. Pattern Jury Instr. 15.2 (2020).

        To recover punitive damages in a § 1983 action, Plaintiff must prove that Defendant acted

 with malice or with reckless or callous indifference to the federally protected rights of others. See

 King v. Zamiara, 788 F.3d 207, 216 (6th Cir. 2015) (citing Smith, 461 U.S. at 56). One acts with

 malice when one purposefully or knowingly violates another’s rights or safety. See 5th Cir. Pattern

 Jury Instr. 15.7. One acts with reckless indifference to the rights of others when one’s conduct,

 under the circumstances, manifests a complete lack of concern for the rights or safety of another.

 Id. Conduct that rises to the level of deliberate indifference necessary to establish liability under §

 1983 does not necessarily rise to the level of “callous indifference” that warrants punitive

 damages.2 See Smith, 461 U.S. at 56; Gibson v. Moskowitz, 523 F.3d 657, 664 (6th Cir. 2008)

 (citing Coleman v. Rahija, 114 F.3d 778, 787 (8th Cir. 1997)).

        Plaintiff claims that he suffered injuries to his head, shoulders, and lower back from

 Deboe’s assault, but despite complaining of pain, the nurse told him that nothing was wrong. [DN



                                             Page 12 of 13
Case 5:17-cv-00010-TBR Document 115 Filed 03/26/21 Page 13 of 13 PageID #: 1061




 99-8]. Yet, Deboe admitted to assaulting Plaintiff and the Court finds that Plaintiff is entitled to

 compensatory damages totaling $2,000.00 for emotional and mental harm and pain and suffering.

 Further, the Court has found that Defendant Deboe acted maliciously when he purposefully

 assaulted Plaintiff in violation of his Eighth Amendment right. Thus, Plaintiff is also entitled to

 punitive damages against Deboe in the amount of $2,000.00.

                                          CONCLUSION

         For the reasons set forth above, Plaintiff Michael Cooper’s Motion for Partial Summary

 Judgment, [DN 108], is GRANTED. The Court shall GRANT Plaintiff’s request for damages for

 his Eighth Amendment claim; and orders an award of compensatory damages for emotional

 distress and pain and suffering in the sum of $2,000.00. The Court further orders an award of

 punitive damages for purposefully violating Plaintiff’s federally protected Eighth Amendment

 right in the sum of $2,000.00. The total sum of damages shall total $4,000.00. The Court will enter

 a separate Order and Judgment contemporaneous to this Memorandum Opinion.




                                                                                  March 26, 2021




 CC: Michael Cooper
 211158
 KENTUCKY STATE PENITENTIARY
 266 Water Street
 Eddyville, KY 42038
 PRO SE

 Nathaniel Deboe
 642 E. White Sulphur Road
 Fredonia, KY 42411
 PRO SE



                                            Page 13 of 13
